SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-Q/A (Amendment No. 1) |X| Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2009 |_| Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 000-52430 China Organic Agriculture, Inc. (Exact name of small business as specified in its charter) Florida 20-3505071 (State or other jurisdiction of (IRS Employer Identification Number) incorporation or organization) Dalian City, Zhongshan District, Youhao Road Manhattan Building #1, Suite # 1511 Dalian City, Liaoning Province, P.R. China (Address of principal executive offices) 707-709-2321 (Issuer's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
